            Case 3:19-cv-02881-WHA Document 55 Filed 09/19/19 Page 1 of 5




 1   Mark W.Bucher

2
     mark@calpolicycenter.org
     CAS.B.N.# 210474
3    Law Office of Mark W. Bucher
     18002 Irvine Blvd., Suite 108
4
     Tustin, CA 92780-3321
5    Phone: 714-313-3706
     Fax: 714-573-2297
6

7    Brian K. Kelsey {Pro Hac Vice)
8
     bkelsey@libertyjusticecenter.org
     Reilly Stephens {Pro Hac Vice)
9    rstephens@Iibertyjusticecenter.org
10
     Liberty Justice Center
     190 South LaSalle Street, Suite 1500
11   Chicago, Illinois 60603
12
     Phone: 312-263-7668
     Fax: 312-263-7702
13   Attorneysfor Plaintiff
14
                                UNITED STATES DISTRICT COURT
15
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
     Isaac Wolf,
17                      Plaintiff,
                                                   Case No. 3:19-cv-02881-WHA
18
     V.

19
     University Professional & Technical
20
     Employees, Communications Workers of          PLAINTIFF'S REPSONSE TO THE
21   America Local 9119 et al..                    ORDER TO SHOW CAUSE

22
                        Defendants.
23

24

25

26

27

28
          Case No. 3:19-cv-02881-WHA

          PLAINTIFF'S RESPONSE TO THE ORDER TO SHOW CAUSE
             Case 3:19-cv-02881-WHA Document 55 Filed 09/19/19 Page 2 of 5




 1           Attorneys Brian K.Kelsey, Reilly Stephens, and Mark W.Bucher hereby file their
2    response to this Court's Order of August 22,2019(Dkt. 44)to show cause why this case
3    should not be dismissed for lack of prosecution due to their failure to appear for the Case
4    Management Conference on August 22,2019.
5            1.    On August 14,2019, counsel for plaintiff met and conferred by phone with
6    counsel for the Defendants, with the goal of submitting a Joint Case Management
7    Statement by this Court's deadline of August 15, 2019.
8            2.    Counsel for all parties agreed that the manner by which to proceed would be
9    to submit to this Court a stipulation and motion to continue the Case Management
10   Conference until after the adjudication ofthe Defendants' pending Motions to Dismiss.
11           3.    Consistent with this agreement, on August 15, 2019,the parties submitted to
12   this Court their Stipulations and Motion to Continue the Case Management Conference
13   (Dkt. 41).
14           4.    Because ofthe unanimous agreement ofthe parties, counsel for Plaintiff
15   assumed, in error, that the motion was likely to be granted and, therefore, did not make
16   advanced preparations for appearance at the Case Management Conference.
17           5.   In particular, the entry made on counsel's internal deadlines calendar noted
18   generally a possible hearing, not noting a particular time, and included a question mark,
19   signifying uncertainty as to whether a hearing existed to attend to that day.
20           6.    On August 16,2019,this Court issued an Order denying the parties' Motion
21   to Continue (Dkt. 42).
22           7.   In adherence to this Court's order denying the motion, on August 19, 2019
23   Plaintiffs counsel drafted and circulated to Defense counsel a Case Management
24   Statement, which the parties were able to come to agreement on and submit on August 20,
25   2019.

26           8.    While Plaintiffs counsel, therefore, took steps to provide this Court with the
27   necessary statement for its consideration at the Case Management Conference, counsel
28   neglected to update the internal scheduling calendar to reflect the fact that the hearing was
         Case No. 3:19-cv-02881-WHA               2
         PLAINTIFF'S RESPONSE TO THE ORDER TO SHOW CAUSE
            Case 3:19-cv-02881-WHA Document 55 Filed 09/19/19 Page 3 of 5




 1   going forward or to note at what time it was to be held and how to call in to the Court.
2          9.     In addition, Plaintiffs counsel relied on the hired services ofa California
3    paralegal for backup of calendared events and to receive notices from the Court for
4    Attorney Mark W.Bucher; however,the paralegal left employment with her law firm
5    shortly before the Case Management Conference.
6          10.    Due to this error in administration. Plaintiffs counsel failed to fulfill their
7    responsibilities to the Court and failed to appear for the Case Management Conference.
8          11.    Plaintiffs counsel are truly sorry for their error and are sorely ashamed that
9    their mistake did not show this Court the due respect that it deserves.
10         12.    Attorney Brian K. Kelsey has been admitted to the bar ofthe Supreme Court
11   of Tennessee since 2003 and has never before missed a conference or hearing set by any
12   court. In his sixteen years practicing law, he has never been subject to sanction or
13   discipline by the bar of any court. He apologizes profusely to the Court for his error.
14         13.    Attorney Reilly Stephens has been admitted to the bar ofthe Court of
15   Appeals of Maryland since December,2017, and has not in that time been subject to
16   sanction or discipline by the bar of any court. This is the first time he has failed to appear
17   at a conference for one of his clients. He apologizes profusely to the Court for his error.
18         14.    Attorney Mark W.Bucher has been admitted to the bar ofthe Supreme Court
19   of California since 2000 and has not in that time been subject to sanction or discipline by
20   the bar of any court. This is the first time he has failed to appear at a conference for one of
21   his clients. He apologizes profusely to the Court for his error.
22         15.    Plaintiffs counsel would like to inform the Court that they have taken
23   affirmative steps to ensure that such a grave error never again occurs in the future. First,
24   in California they have spoken with the California law firm that they had contracted with
25   and have received assurance that the replacement paralegal will monitor court dockets as a
26   backup for them.
27         16.    Second, in the home office of counsel Pro Hac Vice in Chicago,they hired
28   their first paralegal to monitor case calendars as a backup just yesterday, after an
         Case No. 3:19-cv-02881-WHA                3
         PLAINTIFF'S RESPONSE TO THE ORDER TO SHOW CAUSE
            Case 3:19-cv-02881-WHA Document 55 Filed 09/19/19 Page 4 of 5




 1   extensive search in part as a result ofthis error. They humbly ask that their Pro Hac Vice
2    status not be revoked.

3          17.    Plaintiffs counsel, however, admit that it was their own conduct in this
4    matter that did not meet the professional standards they strive for and that this Court
5    expects. They humbly ask this Court's grace in forgiving their error and that they not be
6    referred to the Court's Standing Committee on Professional Conduct.
7          18.    Plaintiffs counsel wish to emphasize that the failures identified by this Court
 8   in its order to show cause were the fault of counsel and in no way the fault ofPlaintiff,
9    Isaac Wolf. Counsel beseeches this Court not to deprive Mr. Wolf of a ruling in his case
10   on the basis of counsel's error.

11         The undersigned counsel declare under oath that the above described facts and
12   circumstances are a true and correct description of events.
13   Dated: September 19, 2019
14                                          Respectfully submitted,
15
                                            is! Mark W.Bucher
16
                                            Mark W.Bucher
17                                          mark@calpolicycenter.org
                                            CA S.B.N.# 210474
18
                                            Law Office of Mark W.Bucher
19                                          18002 Irvine Blvd., Suite 108
                                            Tustin, CA 92780-3321
20
                                            Phone:714-313-3706
21                                          Fax: 714-573-2297

22
                                            /s/ Brian K. Kelsev
23                                          Brian K. Kelsey {Pro Hac Vice)
                                            bkelsey@libertyjusticecenter.org
24
                                            /s/ Reillv Stephens
25                                          Reilly Stephens(Pro Hac Vice)
                                            rstephens@libertyjusticecenter.org
26
                                            Liberty Justice Center
27                                          190 South LaSalle Street
                                            Suite 1500
28
                                            Chicago,Illinois 60603
         Case No. 3:19-cv-02881-WHA

         PLAINTIFF'S RESPONSE TO THE ORDER TO SHOW CAUSE
           Case 3:19-cv-02881-WHA Document 55 Filed 09/19/19 Page 5 of 5




 1                                        Phone:312-263-7668
 2                                        Fax:312-263-7702
 3                                        Attorneysfor Plaintiff
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 1 1
         Case No. 3:19-cv-02881-WHA

         PLAINTIFF'S RESPONSE TO THE ORDER TO SHOW CAUSE
